Citation Nr: 1115240	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from March 1979 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  

In February 2011, a hearing was held before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

Records from the Veteran's VA Virtual File are either already of record or are not pertinent to the matters requiring current appellate consideration.  

In February 2011, the Veteran asserted a claim of entitlement to service connection for a psychiatric disorder as secondary to the Veteran's service-connected epilepsy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has service-connected disability of such a nature and severity that he is currently prevented from engaging in all forms of substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The Veteran is unemployable by reason of service-connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, since the Board has determined that entitlement to the benefits sought is warranted, any failure to notify and/or develop the issue on appeal cannot be considered prejudicial to the Veteran.

The Veteran is seeking a total rating for compensation purposes based on individual unemployability due to his service-connected disability of epilepsy, which is currently rated as 80 percent disabling.  The Veteran asserted in his August 2007 VA Form 21-8940 that although he last worked full-time in May 2007, he first became too disabled to work in 1982, and that his employment experience includes work as an auto parts salesman (parts puller) and general laborer.  The Veteran also noted that he completed two years of high school and had additional training as an auto mechanic.  

The question for consideration is whether the numerous manifestations of the Veteran's service-connected disability now preclude his employment.  According to the Veteran's VA Form 8940, he has not been gainfully employed since May 2007.

Social Security Administration (SSA) records reveal that although the Veteran was initially denied SSA disability benefits based on a finding that the Veteran's epileptic seizures were not frequent enough to preclude gainful employment in November 1983, and again, in August 1992, circumstances were found to have changed in September 1994, at which time evidence of increased frequency of seizures was found sufficient to warrant the conclusion that the Veteran's seizure disorder contributed to his inability to engage in substantial gainful activity.  

Private treatment records from Dr. Chandra Bapna over the period of May 2006 to January 2007 reflect that in May 2006, it was noted that the Veteran had a history of seizure disorder and was taking Dilantin on a daily basis.  Dr. Bapna's review of systems noted that the Veteran was disabled secondary to seizures.  The assessment included seizure disorder.  In October 2006, it was noted that the Veteran had had a seizure, with the Veteran further acknowledging that he had stopped taking Dilantin and had now been "back on it at six a day."  

VA epilepsy examination in April 2007 revealed that the Veteran reported seizures at the right of every two months.  He maintained that he was unemployed and that he was not able to work because of his seizures.  The Veteran was currently on Dilantin, which was reportedly increased two to three months earlier.  The diagnosis was "epilepsy-type unspecified, not clear if this is focal or generalized."  The examiner commented that the Veteran's epilepsy provided at least a moderate level of disability as he was unable to work because of the increasing frequency of his seizures.  The examiner further commented that the Veteran was not adequately treated and had not been evaluated by a neurologist.  

Additional private treatment records from Dr. Bapna for the period of August 2007 to November 2007 reflect that in August 2007, the Veteran continued to take Dilantin and other medications, and worked part-time as an auto and air-condition mechanic.  His assessments continued to include seizure disorder.  

VA epilepsy examination in May 2008 revealed the Veteran's seizures occurred at the rate of one a month to as many as three a month on medication.  The seizures were convulsive in nature and had resulted in several injuries.  The Veteran's last seizure was three months earlier.  The diagnosis was epilepsy with generalized tonic clonic seizures.  

VA treatment records from April 2009 reflect that the Veteran graduated high school and had 17 months of trade school in auto repair.  His occupation since discharge was indicated as auto mechanic, and that his last position ended in 1994, although the Veteran had reported that he had recently been doing odd jobs.  The Veteran reported that he was currently on probation following a charge of cocaine possession.  He further reported losing several jobs secondary to his drinking and seizures.  

A VA epilepsy examination in December 2009 revealed that the Veteran reported worsening seizures and increased frequency since discharge from service, and that he was having seizures at the rate of one to two times a month until he was started on medications in 2006.  The last seizure reportedly occurred in September 2008, and the disorder was described as generalized convulsive epilepsy.  The Veteran denied any episodes of narcolepsy, generalized non-conclusive epilepsy, generalized conclusive epilepsy, simple partial epilepsy, complex partial epilepsy during the past 12 months.  The Veteran's usual occupation was described as "warehouse," and it was further noted that the Veteran was not currently employed, that he had been unemployed for 2 to 5 years, and that he was laid off due to seizures at his work.  The diagnosis was grand mal seizures associated with epilepsy; however, without any explanation, the examiner opined that this diagnosis had no significant effects on the Veteran's usual occupation.  In fact, the examiner went on to indicate that other than preventing sports, and causing a moderate impact on the Veteran's ability to do chores and exercise, the Veteran's epilepsy had no additional effect on his usual daily activities.  

A VA treatment record from March 2010 reflects that the Veteran reported having several seizures since his last VA examination.  A VA treatment record from September 2010 indicates that the Veteran had a history of being on Dilantin and was having several seizures each year, most recently one month earlier.  

At the Veteran's hearing before the Board in February 2011, the Veteran explained how he would have seizures at the rate of one or two a month (transcript (T.) at p. 3).  He had not been hospitalized for the condition in the last couple of years, but most of the time, his seizures had occurred while he was at home (T. at pp. 3-4).  They typically lasted about a minute, but then required him to sleep for about five hours (T. at p. 4).  The last time he worked full-time was in 1994 and he had lost positions as a result of his epilepsy (T. at p. 5).  He had been receiving SSA disability for his epilepsy since 1994 (T. at p. 6).  He stated that he had made an effort to maintain employment as a laborer a few years earlier but his disability continued to be a hindrance (T. at p. 7).  

Statements from the Veteran's brother and son note that they have witnessed the Veteran's seizures over the years.

II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  Id.  Marginal employment generally shall be deemed to exist when the earned annual income of the veteran does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person, and consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the Veteran's epilepsy is his only service-connected disability, however, it is rated as 80 percent disabling.  Therefore, the Veteran is eligible for consideration for a total rating for individual unemployability under 38 C.F.R. § 4.16(a), and the remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

In reviewing the record, the Veteran asserted in his August 2007 VA Form 8940 that he became too disabled to work in 1982, whereas he testified in February 2011 that he had last worked full-time in 1994.  However, this discrepancy can be explained by the Veteran's apparent belief that he was originally disabled in 1982, at which time he first sought SSA disability benefits, and that he thereafter continued to consistently maintain full-time employment in some capacity until 1994, at which time SSA disability was finally awarded.  The Board further notes that while the Veteran has also stated that he last worked full-time a few years ago, this was only as a laborer on a temporary basis, and he was unable to continue in that position.  Recent examination and treatment records also do not reflect any recent employment.

In addition, as was noted above, in September 2006, Dr. Bapna indicated that the Veteran was disabled secondary to his seizures, and in April 2007, a VA physician provided a medical opinion that the Veteran's epilepsy provided at least a moderate level of disability and that he was unable to work because of the increasing frequency of his seizures.  In addition, although the December 2009 VA epilepsy examiner did not find that the Veteran's seizures had any significant effects on his usual occupation, the examiner did not offer a rationale for this conclusion.  Moreover, if the Board were to speculate that the opinion was based on an assumption that the Veteran was no longer experiencing intermittent seizures, such an assumption would have been negated by the credible statements and testimony from the Veteran regarding the continuation of his seizures.

The Board further notes that the Veteran's employment history in the area of mechanics, parts puller, and laborer is not easily adaptive to the Veteran's history of periodic seizures.  The Board is also impressed by the fact that the Veteran has made an effort to return to full-time employment but has been unable to do so as a result of his service-connected disability.  

Therefore, based on all of the foregoing, the Board will give the Veteran the benefit of the doubt, and find that the opinion of the April 2007 VA physician and the record as a whole support the conclusion that TDIU is warranted in this matter.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


